TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 7, 2015



                                     NO. 03-15-00566-CR


                                David Eugene Weir, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
           DISMISSED FOR WANT OF JURISDICTION ON REHEARING --
                      OPINION BY JUSTICE BOURLAND




This is an appeal from the order signed by the trial court on July 28, 2015.   The Court’s opinion

and judgment dated September 28, 2015 are withdrawn. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.